Case 17-05884        Doc 71     Filed 02/14/19     Entered 02/14/19 12:18:53          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-05884
         Tiphanie Anderson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2017, and was converted to chapter 13 on 06/23/2017.

         2) The plan was confirmed on 10/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/13/2018.

         5) The case was dismissed on 12/14/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,855.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-05884      Doc 71        Filed 02/14/19    Entered 02/14/19 12:18:53                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor               $9,539.16
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                     $9,539.16


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,500.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $540.39
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,040.39

 Attorney fees paid and disclosed by debtor:                $1,500.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ADTALEM GLOBAL EDUCATION        Unsecured            NA         350.34           350.34           0.00       0.00
 ARMOR SYSTEMS CORP              Unsecured          56.00         56.10            56.10           0.00       0.00
 BECKET & LEE LLP                Unsecured     16,000.00     15,443.33        15,443.33            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA               NA            0.00       0.00
 GREATER SUBURBAN ACCEPTANCE     Unsecured      3,876.53       3,876.53         3,876.53           0.00       0.00
 HOMETOWN PROPERTIES             Unsecured     14,000.00     14,953.24        14,953.24            0.00       0.00
 ILLINOIS DEPT OF REVENUE        Unsecured           0.00        601.44           601.44           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Unsecured           0.00        913.90           913.90           0.00       0.00
 ILLINOIS TOLLWAY                Unsecured      6,716.00    162,036.80       162,036.80            0.00       0.00
 INTERNAL REVENUE SERVICE        Priority      30,125.87     43,727.19        43,727.19       3,744.18        0.00
 INTERNAL REVENUE SERVICE        Unsecured     27,269.73     47,962.68        47,962.68            0.00       0.00
 NICOR GAS                       Unsecured      1,000.00       2,646.70         2,646.70           0.00       0.00
 PERITUS PORTFOLIO SERVICES      Secured        2,725.00       2,725.00         2,725.00      2,725.00      29.59
 PERITUS PORTFOLIO SERVICES      Unsecured      4,632.00     11,112.37        11,112.37            0.00       0.00
 WOODFOREST NATIONAL BANK        Unsecured      1,500.00            NA               NA            0.00       0.00
 THE READING TREE                Unsecured         300.00           NA               NA            0.00       0.00
 HSN NETWORK/HSN INTERACTIVE L   Unsecured         100.00           NA               NA            0.00       0.00
 ANAJANETTA WONDERLICK           Unsecured      2,000.00            NA               NA            0.00       0.00
 PAYPAL CREDIT                   Unsecured         600.00           NA               NA            0.00       0.00
 PEP BOYS                        Unsecured      2,500.00            NA               NA            0.00       0.00
 PNC BANK                        Unsecured         865.00           NA               NA            0.00       0.00
 QVC                             Unsecured         600.00           NA               NA            0.00       0.00
 RAC ACCEPTANCE                  Unsecured      7,223.00            NA               NA            0.00       0.00
 SPRINT                          Unsecured         700.00           NA               NA            0.00       0.00
 ACS RECOVERY/EAGLE STREET       Unsecured     12,000.00            NA               NA            0.00       0.00
 FIFTH THIRD BANK                Unsecured      2,300.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-05884        Doc 71       Filed 02/14/19    Entered 02/14/19 12:18:53             Desc         Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim       Principal      Int.
 Name                                Class    Scheduled      Asserted      Allowed        Paid         Paid
 FIRST RATE FINANCIAL             Unsecured      2,600.00            NA           NA            0.00       0.00
 GARY & JANET HOLTZ               Unsecured     13,230.00            NA           NA            0.00       0.00
 GEORGE TANG                      Unsecured      4,000.00            NA           NA            0.00       0.00
 GREATE LAKES CREDIT UNION        Unsecured         700.00           NA           NA            0.00       0.00
 JANET AND GARY HOLT/LILIG & THO Unsecured      13,230.00            NA           NA            0.00       0.00
 JAY BERGAMINI/MAGES & PRINCE     Unsecured      6,210.00            NA           NA            0.00       0.00
 MARY GRACE SINCLAIR              Unsecured      4,000.00            NA           NA            0.00       0.00
 MD LAWN CARE                     Unsecured         248.00           NA           NA            0.00       0.00
 MERCHANTS CREDIT/MIDWEST ORT Unsecured             511.00           NA           NA            0.00       0.00
 MIDLAND FUNDING                  Unsecured      1,338.00            NA           NA            0.00       0.00
 MOW IT ALL                       Unsecured         100.00           NA           NA            0.00       0.00
 NATIONWIDE CRDT & COLLECTION/ Unsecured            568.00           NA           NA            0.00       0.00
 AT&T                             Unsecured      2,500.00            NA           NA            0.00       0.00
 ATG CREDIT LLC/NAPERVILLE RADIO Unsecured           12.00           NA           NA            0.00       0.00
 CAINE & WEINER                   Unsecured         444.00           NA           NA            0.00       0.00
 CARMAX                           Unsecured         300.00           NA           NA            0.00       0.00
 CERTIFIEDS SERVICES INC/NAPERFIE Unsecured      1,986.00            NA           NA            0.00       0.00
 CITY OF CHICAGO DEPT OF REVENU Unsecured           646.40           NA           NA            0.00       0.00
 CITY OF NAPERVILLE               Unsecured         366.15           NA           NA            0.00       0.00
 ACCEPTANCE NOW                   Unsecured      6,395.00            NA           NA            0.00       0.00
 COMCAST                          Unsecured      2,485.00            NA           NA            0.00       0.00
 DIRECTV                          Unsecured         500.00           NA           NA            0.00       0.00
 DIVERSIFIED CONSULTANT/DIRECTV Unsecured           881.00           NA           NA            0.00       0.00
 EDWARD HOSPITAL                  Unsecured      5,000.00            NA           NA            0.00       0.00
 ENHANCED RECOVERY                Unsecured      1,728.00            NA           NA            0.00       0.00
 ENTERPRISE RENT A CAR            Unsecured         444.00           NA           NA            0.00       0.00
 T MOBILE                         Unsecured      3,000.00       1,955.76     1,955.76           0.00       0.00
 US DEPARTMENT OF EDUCATION       Unsecured           0.00          0.00         0.00           0.00       0.00
 VERIZON                          Unsecured      6,619.00       4,323.85     4,323.85           0.00       0.00
 VERIZON                          Unsecured           0.00      2,169.36     2,169.36           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-05884        Doc 71      Filed 02/14/19     Entered 02/14/19 12:18:53              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $2,725.00          $2,725.00             $29.59
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $2,725.00          $2,725.00             $29.59

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $43,727.19          $3,744.18              $0.00
 TOTAL PRIORITY:                                         $43,727.19          $3,744.18              $0.00

 GENERAL UNSECURED PAYMENTS:                            $268,402.40                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $3,040.39
         Disbursements to Creditors                             $6,498.77

 TOTAL DISBURSEMENTS :                                                                       $9,539.16


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
